In three related child protective proceedings pursuant to Family Court Act article 10, the father appeals, as limited by his brief, from (1) so much of an order of fact-finding and disposition (one paper) of the Family County, Nassau County (Greenberg, J.), dated December 23, 2008, as directed him to comply with the terms and conditions of an order of protection of the same court dated December 18, 2008, in favor of the minor children Karla G. and Walter G. and (2) so much of the order of protection dated December 18, 2008, as directed him to stay away from and refrain from communicating with Karla G. and Walter G. by mail, telephone, email, voice-mail or other means, and the child Claudia G. appeals, as limited by her brief, from stated portions of (1) the order of fact-finding and disposition dated December 23, 2008, and (2) the order of protection.
*895Ordered that the appeals are dismissed as academic, without costs or disbursements.
The father challenges the order of protection only insofar as it directed him to stay away from and refrain from communicating with the children Karla G. and Walter G. The child Claudia G. challenges the order of protection insofar as it directed the father to stay away from and refrain from communicating with her. The order of protection expired on December 17, 2009, and has not been renewed. As such, the appeals have been rendered academic as any determination on the appeals would not, under the facts of this case, have a direct effect upon the parties (see Matter of Brittany C. [Linda C.], 67 AD3d 788 [2009], lv denied 14 NY3d 702 [2010]; Matter of Edelyn S., 62 AD3d 713 [2009]; Matter of Isaiah S., 63 AD3d 948 [2009]; Matter of Ajay P., 60 AD3d 681 [2009]). Fisher, J.P., Santucci, Eng and Chambers, JJ., concur.